Citation Nr: 0019344	
Decision Date: 07/24/00    Archive Date: 07/31/00

DOCKET NO.  98-08 680A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for Crohn's disease, 
currently evaluated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1972 to March 
1975 and from June 1975 to August 1984.

This appeal arises from a January 1998 rating decision by the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which continued a rating of 60 percent 
for Crohn's disease.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim for an 
increased evaluation for Crohn's disease.

2.  The veteran's Crohn's disease is currently manifested by 
pain in the right lower quadrant of the abdomen and daily 
episodes of nausea and vomiting with his weight stable; the 
evidence does not demonstrate marked malnutrition, anemia, 
and general debility, or serious complications such as liver 
abscess.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 60 percent for 
Crohn's disease have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1-4.14, 4.20, 4.114, Diagnostic 
Code 7323 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Basis

Service medical records show hospitalization in May 1984 for 
a history of right lower quadrant pain of the abdomen.  The 
veteran underwent an exploratory laparotomy and biopsy, which 
revealed Crohn's enteritis.  He was diagnosed with regional 
ileitis.  The veteran was later discharged from service with 
entitlement to severance pay for regional ileitis.  In April 
1985, the RO granted service connection for Crohn's disease 
and residuals of exploratory laparotomy, and assigned a 30 
percent evaluation, effective August 1984.

In May and June 1985, the veteran was hospitalized and 
underwent resection of the terminal ileum and right 
colectomy.  The pathology report showed Crohn's disease 
involving the terminal ileum.  In a November 1985 rating 
decision, the RO recharacterized the veteran's disability as 
Crohn's disease, status post resection of terminal ileum and 
right colectomy, granted a temporary total rating (TTR) for 
hospitalization from May 1985, and assigned a 30 percent 
disability rating from October 1985.   

Although the veteran asked for increased evaluation for his 
Crohn's disease, the RO continued the 30 percent evaluation 
until a February 1994 rating decision.  The outpatient 
treatment records showed continuous treatment for Crohn's 
disease from November 1991 through July 1993, the date of 
hospitalization for another surgical resection.  In a 
February 1994 rating decision, the RO recharacterized the 
veteran's disability as Crohn's disease, status post 
resection of terminal ileum times two and right colectomy, 
granted a TTR for hospitalization from July 1993, and 
assigned a 30 percent disability rating from November 1993.

A March 1994 VA intestine examination report shows a 
diagnosis of severe Crohn's disease still markedly 
symptomatic with symptomatic gastric and esophageal ulcers.   
Given the veteran's substantial problems with pain, the RO, 
in a June 1994 rating decision, assigned a 60 percent 
evaluation from November 1993 for Crohn's disease, status 
post resection of terminal ileum times two and right 
colectomy with pain along nerve roots radiating to the left 
lateral and anterior abdominal wall.  The RO has confirmed 
and continued the 60 disability rating since then.

A February 1996 intestine examination report shows a well-
healed, midline abdominal scar.  The examiner observed that 
the veteran had moderate direct generalized abdominal 
tenderness, particularly in the right lower quadrant.  The 
examiner characterized the veteran's condition as Crohn's 
disease, moderately disabling.  Based on this examination the 
RO proposed to reduce the veteran's evaluation to 30 percent 
disabling in a February 1996 rating decision.  However, 
following a hearing and the hearing officer's report in May 
1996, the RO found the evidence insufficient to reduce the 
evaluation and affirmed the 60 percent evaluation.

The veteran was again hospitalized in July 1996 with 
complaints of right lower quadrant pain, frequent diarrhea, 
which was bloody at times, and frequent upset stomach.  An 
upper gastrointestinal (GI) x-ray confirmed an ileal 
stricture.  The veteran underwent a segmented ileocolectomy 
with lysis of adhesions and repair of multiple ventral 
hernias with mesh and umbilical reconstruction.  In an 
October 1996 rating decision, the RO granted a TTR from July 
through August 1996 for hospitalization, and assigned the 60 
percent disability rating from September 1996.

In August 1997, the veteran filed the present claim for an 
increased evaluation for Crohn's disease, accompanied by a 
letter from D.C., M.D.  The veteran complained of continued 
right upper quadrant abdominal pain, constant burning pain in 
the right lower quadrant, and intense rectal pain discomfort, 
resulting in difficulty sitting or concentrating for any 
period of time.  

An August 1997 colonoscopy report revealed active Crohn's 
disease in the distal 6 centimeters (cm) of the terminal 
ileum, with no colonic involvement noted.  A gallbladder 
ultrasound showed no evidence of wall thickening, dilation of 
the biliary system, internal filling defect, or acoustic 
shadowing.  The abdominal areas showed considerable bowel 
gas, with no evidence of cholelithiasis.  

In a January 1998 rating decision, RO denied an evaluation in 
excess of 60 percent.  The veteran filed a notice of 
disagreement in January 1998, contending he had not been able 
to work since December 1997 and had had three surgeries for a 
kidney condition and kidney stones, in September, October and 
November 1997 and had rectal surgery twice in December 1997.  

A December 1997 upper GI examination reflected normal 
deglutition with mucosal irregularity involving the distal 
portion of the ileum of about 6 cm to the anastomotic end and 
no evidence of a stricture.  The esophagus, stomach, and 
duodenum showed no abnormality.

In a February 1998 letter, Dr. C stated that, as a result of 
the veteran's Crohn's disease, the veteran had undergone 
surgical procedures, including segmental ileocolostomy with 
lysis of adhesions and repair of multiple ventral hernias 
with mesh and umbilical reconstruction.  In addition, the 
veteran underwent excision of four anal polyps and anal 
dilation (biopsy of the polyps revealed squamous mucosa 
consistent with fibroepithelial polyps with focal chronic and 
acute inflammation), cystoscopy, retrograde pyelography, 
right ureteral stent placement, a right urethroscopy with 
removal of previously placed stent, intravenous pyelogram 
(revealing a mid-right ureteral stone), and double J ureteral 
stent placement.   

A statement of the case was issued in May 1998.  In the same 
month the veteran submitted his substantive appeal, 
contending that he continued to experience severe pain, 
diarrhea and constipation, that he was unable to have bowel 
movements because the pain restricts the muscles, and that, 
because of his medication, it was now necessary for him to 
have back surgery scheduled for May 1998.

At a June 1998 VA intestines examination, the veteran 
reported a 30-pound weight loss within the previous year (his 
weight was not recorded), intermittent nausea and vomiting at 
least weekly, and sharp pain in the right lower quadrant 
throughout the day for five or ten minutes each time.  The 
veteran also related that his current treatment had 
controlled his Crohn's disease fairly well; however, he had 
suffered extra-intestinal manifestations of his Crohn's, 
primarily renal stone and sacroiliitia for which he had a 
recent sacroiliac fusion.  Test findings included an anal 
fissure and post-surgical changes with an inflamed 
ileocolonic anastomosis with stricture formation.  The 
diagnosis was Crohn's ileocolitis with multiple surgical 
resections and persistent evidence of disease with associated 
extra-intestinal manifestations.

At a June 1998 VA stomach, duodenum and peritoneal adhesions 
examination, the veteran reported melena once or twice weekly 
and no hematemesis.  The examiner noted that abdomen was soft 
with good bowel sounds.  Although there was no rebound 
tenderness, there was some focal tenderness in the right 
lower quadrant.  There was a well-healed 30-cm midline 
surgical scar with associated numbness 5 cm on each side.  
There was no organomegaly appreciated.  
 
At a June 1998 VA esophagus and hiatal hernia examination, 
the veteran reported having had long-standing reflux symptoms 
and heartburn daily.  A review of the record indicated that 
an upper endoscopy in May 1992 had revealed esophageal 
ulcers.  The diagnoses were gastroesophageal reflux disease, 
hiatal hernia, and esophageal ulceration.

At a June 1998 VA rectum and anus examination, the veteran 
reported that he had skin tags removed in September 1997.  A 
review of the medical record noted that the veteran had a 
fissure at the time of the November 1996 sigmoidoscopy.  The 
veteran also reported that he continued to use mesalamine 
enemas, hydrocortisone acetate, and nitroglycerin and 
lidocaine ointments.  He complained of intermittent episodes 
of hematochezia, leakage of stool, and pain during bowel 
movements on a daily basis.  Because of a May 1998 sacroiliac 
fusion, a rectal examination was not performed.  Diagnoses 
were Crohn's disease with perianal and rectal involvement and 
anal fissure. 

In a supplemental statement of the case and a rating decision 
issued in January 1999, the RO continued the 60 percent 
evaluation for Crohn's disease, status post terminal ileum 
resection and colectomy times two.  That decision noted pain 
in the veteran's right lower abdominal quadrant with daily 
episodes of nausea and vomiting, but not hematemesis or 
melena.  The disability was severe but consistent with a 60 
percent evaluation.
   
Analysis

Initially, the Board notes that the veteran has presented a 
claims for increased evaluation for service-connected Crohn's 
disease that is "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a).  That is, he has presented a claim that 
is plausible.  The United States Court of Appeals for 
Veterans Claims (Court) has held that an allegation that a 
service-connected disability has increased in severity is 
sufficient to render the claim well grounded.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  After examining the record, the 
Board also is satisfied that all relevant facts have been 
properly developed for the veteran's claim for an increased 
evaluation for Crohn's disease.  Thus, no further assistance 
to the veteran is required in order to comply with the duty 
to assist as mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by application of VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on the average impairment of earning capacity resulting 
from such diseases and injuries and their residual conditions 
in civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any 
reasonable doubt regarding a degree of disability will be 
resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  The assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular 
case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993). 

The Board notes that the Rating Schedule does not provide a 
specific diagnostic code for evaluating Crohn's disease.  
Therefore, the Board must evaluate the veteran's disability 
by analogy.  The Board will evaluate the veteran's Crohn's 
disease under Diagnostic Code 7323, as it finds the functions 
affected, anatomical localization, and symptomatology are 
closely analogous.  38 C.F.R. § 4.20.  Moreover, Diagnostic 
Code 7323 potentially provides for a 100 percent schedular 
rating, which is of potential benefit to the veteran should 
the rating criteria be met.  38 C.F.R. § 4.114.

Under Diagnostic Code 7323, a 60 percent evaluation requires 
evidence of severe ulcerative colitis with numerous attacks a 
year and malnutrition, with only fair health during 
remissions.  The next higher rating, 100 percent, is 
warranted for pronounced ulcerative colitis resulting in 
marked malnutrition, anemia, and general debility or with 
serious complication as liver abscess.  38 C.F.R. § 4.114. 

After a review of the evidence, the Board finds that a 
preponderance of the relevant and probative evidence in this 
case is against a finding that the severity of the veteran's 
overall gastrointestinal picture warrants a 100 percent 
evaluation.  38 C.F.R. § 4.114, Diagnostic Code 7323.  
Although the medical evidence does not establish that the 
veteran has malnutrition, it does establish that he has 
active Crohn's disease with complaints of diarrhea, perianal 
and rectal involvement, pain in his right lower abdominal 
quadrant, and episodes of nausea and vomiting and melena, but 
no hematemesis.  By analogy, such symptomatology is 
encompassed by the 60 percent rating criteria under 
Diagnostic Code 7323 which includes numerous attacks a year 
and malnutrition, with only fair health during remissions.  
The veteran's episodes of diarrhea, nausea, and vomiting are 
analogous to numerous "attacks" a year. 

However, the medical evidence does not show that the 
veteran's Crohn's disease results in anemia and general 
debility or that it involves serious complication such as 
liver abscess, rating criteria contemplated by a 100 percent 
rating under Diagnostic Code 7323.  Although the veteran 
reported at his June 1998 VA examination that he experienced 
a 30-pound weight loss within the previous year, VA treatment 
records from November 1996 to May 1998 showed a weight gain 
from 229.6 pounds to 241.8 pounds.  Between December 1997 and 
May 1998, his recorded weight varied from a low of 237.6 
pounds to a high of 244.5 pounds.  Physical examination 
revealed that the veteran's surgical scar was well healed, 
that his abdomen was soft with some focal tenderness in the 
right lower quadrant, and that his bowel sounds were normal.  
There was no organomegaly appreciated.  The veteran also was 
shown to suffer from gastroesophageal reflux disease, hiatal 
hernia, esophageal ulceration, and anal fissure.  It is clear 
from the medical evidence, which covers an extensive number 
of years, that the veteran's Crohn's disease, although 
painful, is not accompanied by objective symptoms to support 
an evaluation in excess of the 60 percent currently in 
effect.  

The Board concludes that a preponderance of the evidence is 
against the veteran's claim for an increased evaluation.  As 
such, the benefit of the doubt doctrine is not applicable, 
and the claim for a rating in excess of 60 percent for 
Crohn's disease must be denied.  38 C.F.R. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  The Board also 
considered an analogous rating under Diagnostic Code 7328, 
pertaining to residuals of a resection of the small intestine 
or small bowel.  However, the veteran is currently in receipt 
of the maximum 60 percent rating, so further consideration 
under this Diagnostic Code is not warranted.  See 38 C.F.R. 
§ 4.114. 
 


ORDER

An evaluation for Crohn's disease in excess of 60 percent is 
denied.


		
	JEFFREY D. PARKER
	Acting Member, Board of Veterans' Appeals



 

